       Case 16-12046-elf          Doc 88-1 Filed 05/12/21 Entered 05/12/21 14:56:06                   Desc
                                                                                                               r

                                                                                                                   '




                                   UNITEDService
                                          STATES ListBANKRUPTCY
                                                        Page 1 of 1COURT
                                  EASTERN DISTRICT OF PENNSYLVANIA

         In re:YOLANDA COLLINS


                                                                                  Bankruptcy16-12046ELF
         Debtor                CERTIFICATE OF SERVICE
          AND NOW, comes Jenean Tucker, from the office of William C. Miller, Esquire, Chapter 13

       standing trustee, and certifies that s/he served the attached Chapter 13 Standing Trustee’s Notice of
       Final Cure Payment and Completion of Payments Under the Plan on the following parties:
       A. at the address(es) listed below by first class mail, postage prepaid:
           Creditor
           PENNYMAC LOAN SERVICING
           6101 CONDOR DRIVE
           SUITE 200
           MOORPARK CA 93021


           DEBTOR
           YOLANDA COLLINS
           6215 ELMWOOD AVENUE
           PHILA.,PA 19142

           and by electronic service only:


           Debtor Attorney
           BRAD J SADEK
           1315 WALNUT STREET
           SUITE 502
           PHILA., PA 19107




           U S. .Trustee
                  UNITED STATES TRUSTEE
                            . T STREET
                  200 CHESTNU
                  SUITE 502
                  Philadelphia, PA19106

                  /s/ Jenean Tucker
                                                                    Office of William C. Miller, Esquire
                                                                          '




                                                                    Chapter 13 Standing Trustee




Dated 5/12/2021
